As filed with the Securities and Exchange Commission on September 28, 2012 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BSD MEDICAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 75-1590407 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 2188 West 2200 South Salt Lake City, Utah 84119 (801) 972-5555 (Address, including zip code, and telephone number, including area code of registrant’s principal executive offices) Harold R. Wolcott President BSD Medical Corporation 2188 West 2200 South Salt Lake City, Utah 84119 (801) 972-5555 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: David F. Marx, Esq. Dorsey& Whitney LLP 136 South Main Street, Suite 1000 Salt Lake City, Utah 84101 Telephone:(801) 933-7360 From time to time after the effective date of this Registration Statement (Approximate date of commencement of proposed sale to the public) If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule462(e) under the Securities Act, check the following box.o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule413(b) under the Securities Act, check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filerx Non-accelerated filero Smaller Reporting Companyo (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered(1) Amounttobe Registered(1) (2) Proposed Maximum AggregatePrice Per Unit(2) Proposed Maximum AggregateOffering Price (2) (3) Amount of RegistrationFee(6) Common Stock, par value $0.001per share Preferred Stock, par value $0.001per share Debt Securities(4) Warrants(5) Units Total $ $ 3,964 1. There are being registered hereunder such indeterminate number of shares of common stock, such indeterminate number of shares of preferred stock, such indeterminate principal amount of debt securities, and such indeterminate number of warrants to purchase common stock, preferred stock or debt securities as will have an aggregate initial offering price not to exceed $50,000,000.Any securities registered hereunder may be sold separately or as units with other securities registered hereunder. The securities registered also include such indeterminate amounts and numbers of shares of common stock and preferred stock and such indeterminate principal amounts of debt securities, as may be issued upon exercise of warrants, upon conversion of or exchange for debt securities that provide for conversion or exchange, or pursuant to anti-dilution provisions of any such securities.No separate consideration will be received for any shares of common stock, preferred stock, or principal amounts of debt securities so issued upon conversion or exchange.The common stock to be issued pursuant to this registration statement may include the issuance of up to 2,408,523 shares of common stock issuable pursuant to currently outstanding warrants at exercise prices ranging from $1.94 per share to $7.73 per share, which warrants were previously registered under the registrant’s registration statement on FormS-3, initially filed with the Securities and Exchange Commission (the “SEC”) on September 23, 2009 (No.333-162080) (the “Prior Registration Statement”) 2. Not applicable pursuant to Form S-3 General Instruction II.D. 3. The Registrant is hereby registering an indeterminate amount and number of each identified class of the identified securities up to a proposed maximum aggregate offering price of $50,000,000, which may be offered from time to time at indeterminate prices, including securities that may be purchased by underwriters.The Registrant has estimated the proposed maximum aggregate offering price solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933, as amended. 4. If any debt securities are issued at an original issue discount, then the offering price of such debt securities shall be in such greater principal amount as shall result in an aggregate initial offering price not to exceed $50,000,000, less the aggregate dollar amount of all securities previously issued hereunder. 5. Includes warrants to purchase common stock, warrants to purchase preferred stock and warrants to purchase debt securities. 6. The registration fee has been calculated in accordance with Rule 457(o) under the Securities Act. The registrant paid a filing fee of $2,790.00 in connection with the registration of $50,000,000 of securities on a shelf registration statement on FormS-3, File No.333-162080 (the "2009 Registration Statement"). The 2009 Registration Statement is subject to expiration on the third anniversary of the date it was declared effective by the Commission pursuant to Rule415(a)(5) under the Securities Act. The $50,000,000 of securities covered by this registration statement consist of $18,335,092 of unsold securities from the 2009 Registration Statement (the "Unsold Securities"). Pursuant to Rule415(a)(6) under the Securities Act, the Unsold Securities and the related filing fee of $1,766 previously paid in connection with the 2009 Registration Statement are being carried forward to this registration statement. The filing fee of $3,964 that is being paid with respect to the $31,664,908 of new securities covered by this registration statement has been calculated in accordance with Rule457(o). The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment that specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. The information in this prospectus is not complete and may be changed.We may not sell these securities or accept an offer to buy these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities, and it is not soliciting offers to buy these securities in any state where such offer or sale is not permitted. SUBJECT TO COMPLETION, DATED SEPTEMBER 28, 2012 PROSPECTUS COMMON STOCK, PREFERRED STOCK, DEBT SECURITIES, WARRANTS AND UNITS BSD MEDICAL CORPORATION From time to time, we may offer up to $50,000,000 of any combination of the securities described in this prospectus, either individually or in units. The common stock that we offer pursuant to this prospectus includes the common stock that may be issued pursuant to the following currently outstanding warrants, which we refer to collectively in this prospectus as the Outstanding Warrants.The Outstanding Warrants were previously registered under the registrant’s registration statement on FormS-3, initially filed with the Securities and Exchange Commission (the “SEC”) on September23, 2009 (No.333-162080) (the “Prior Registration Statement”): · up to 110,294 shares of common stock issuable pursuant to warrants exercisable at an exercise price of $2.04 per share through August 18, 2015, which we refer to in this prospectus as the February 2010 warrants; · up to 504,479 shares of common stock issuable pursuant to warrants exercisable at an exercise price of $1.94 per share through November 7, 2015, which we refer to in this prospectus as the May 2010 warrants; · up to 918,750 shares of common stock issuable pursuant to warrants exercisable at an exercise price of $3.27 per share through February 25, 2016, which we refer to in this prospectus as the August 2010 warrants; and · up to 875,000 shares of common stock issuable pursuant to warrants exercisable at an exercise price of $7.73 per share through May 19, 2016, which we refer to in this prospectus as the November 2010 warrants. This prospectus provides a general description of the securities we may offer.Other than the issuance of common stock pursuant to Outstanding Warrants, each time we sell securities, we will provide specific terms of the securities offered in a supplement to this prospectus.We may also authorize one or more free writing prospectuses to be provided to you in connection with these offerings.The prospectus supplement and any related free writing prospectus may also add, update or change information contained in this prospectus.You should carefully read this prospectus, the applicable prospectus supplement and any related free writing prospectus, as well as any documents incorporated by reference before you invest in any securities.Except in the case of issuances of common stock pursuant to the Outstanding Warrants, this prospectus may not be used to consummate a sale of securities unless accompanied by the applicable prospectus supplement. Our common stock is listed on The Nasdaq Global Market under the symbol “BSDM.” On September 26, 2012, the last reported sale price for our common stock was $1.29 per share.The applicable prospectus supplement will contain information, where applicable, as to any other listing on The Nasdaq Global Market or any securities market or other exchange of the securities, if any, covered by the prospectus supplement. INVESTING IN OUR SECURITIES INVOLVES RISKS.YOU SHOULD REVIEW CAREFULLY THE RISKS AND UNCERTAINTIES DESCRIBED UNDER THE HEADING “RISK FACTORS” ON AND CONTAINED IN THE APPLICABLE PROSPECTUS SUPPLEMENT AND ANY RELATED FREE WRITING PROSPECTUS AND UNDER SIMILAR HEADINGS IN THE OTHER DOCUMENTS THAT ARE INCORPORATED BY REFERENCE INTO THIS PROSPECTUS. We will sell these securities directly to investors, through agents designated from time to time or to or through underwriters or dealers.For additional information on the methods of sale, you should refer to the section entitled “Plan of Distribution” in this prospectus.If any underwriters or agents are involved in the sale of any securities with respect to which this prospectus is being delivered, the names of such underwriters or agents and any applicable commissions or discounts and over-allotment options will be set forth in a prospectus supplement.The price to the public of such securities and the net proceeds we expect to receive from such sale will also be set forth in a prospectus supplement. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is, TABLE OF CONTENTS ABOUT THIS PROSPECTUS 1 SUMMARY 2 RISK FACTORS 5 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 6 USE OF PROCEEDS 7 RATIO OF EARNINGS TO FIXED CHARGES 8 DESCRIPTION OF CAPITAL STOCK 9 DESCRIPTION OF DEBT SECURITIES 14 DESCRIPTION OF WARRANTS 15 DESCRIPTION OF UNITS 17 PLAN OF DISTRIBUTION 19 LEGAL MATTERS 22 EXPERTS 22 WHERE YOU CAN FIND MORE INFORMATION 22 INCORPORATION BY REFERENCE 23 ABOUT THIS PROSPECTUS This prospectus is a part of a registration statement that we filed with the Securities and Exchange Commission, or SEC, utilizing a “shelf” registration process.Under this shelf registration process, we may sell any combination of the securities described in this prospectus in one or more offerings up to a total dollar amount of $50,000,000.This prospectus provides you with a general description of the securities we may offer.Other than the issuance of common stock pursuant to Outstanding Warrants, each time we sell securities under this shelf registration, we will provide a prospectus supplement that will contain specific information about the terms of that offering.We may also authorize one or more free writing prospectuses to be provided to you that may contain material information relating to these offerings.The prospectus supplement and any related free writing prospectus that we may authorize to be provided to you may also add, update or change information contained in this prospectus or in any documents that we have incorporated by reference into this prospectus.You should read this prospectus, any applicable prospectus supplement and any related free writing prospectus, together with the information incorporated herein by reference as described under the heading “Incorporation by Reference.” You should rely only on the information that we have provided or incorporated by reference in this prospectus, any applicable prospectus supplement and any related free writing prospectus that we may authorize to be provided to you.We have not authorized any dealer, salesman or other person to give any information or to make any representation other than those contained or incorporated by reference in this prospectus, any applicable prospectus supplement or any related free writing prospectus that we may authorize to be provided to you.You must not rely upon any information or representation not contained or incorporated by reference in this prospectus or the accompanying prospectus supplement.This prospectus and the accompanying supplement to this prospectus do not constitute an offer to sell or the solicitation of an offer to buy any securities other than the registered securities to which they relate, nor do this prospectus and the accompanying supplement to this prospectus constitute an offer to sell or the solicitation of an offer to buy securities in any jurisdiction to any person to whom it is unlawful to make such offer or solicitation in such jurisdiction.You should not assume that the information contained in this prospectus, any applicable prospectus supplement or any related free writing prospectus is accurate on any date subsequent to the date set forth on the front of the document or that any information we have incorporated by reference is correct on any date subsequent to the date of the document incorporated by reference, even though this prospectus, any applicable prospectus supplement or any related free writing prospectus is delivered or securities sold on a later date. 1 SUMMARY Prospectus Summary This summary highlights selected information from this prospectus and does not contain all of the information that you need to consider in making your investment decision.You should carefully read the entire prospectus, including the risks of investing discussed under “Risk Factors” beginning on page 5, the information incorporated by reference, including our financial statements, and the exhibits to the registration statement of which this prospectus is a part. Throughout this prospectus, references to “BSD,” the “Company,” “we,” “us,” and “our” refer to BSD Medical Corporation. Our Company We develop, manufacture, market and service systems to treat cancer and benign diseases using heat therapy delivered using focused radiofrequency (RF) and microwave energy.Our business objectives are to commercialize our products for the treatment of cancer and to further expand our products to treat other diseases and medical conditions.Our product lines for cancer therapy have been created to offer hospitals and clinics a complete solution for thermal treatment of cancer using microwave/RF systems. While our primary developments to date have been cancer treatment systems, we also pioneered the use of microwave thermal therapy for the treatment of symptoms associated with enlarged prostate, and we are responsible for technology that has contributed to a new medical industry addressing the needs of men’s health.In accordance with our strategic plan, we subsequently sold our interest in TherMatrx, Inc., the company established to commercialize our technology to treat enlarged prostate symptoms, to provide substantial funding.We utilized that funding to commercialize our systems used in the treatment of cancer and to achieve other business objectives. In spite of the advances in cancer treatment technology, nearly 40% of cancer patients continue to die from the disease in the United States.Our product line includes systems that have been strategically designed to offer a range of thermal treatment systems for the treatment of cancer, including both ablation and hyperthermia treatment systems.Studies have shown that both ablation and hyperthermia treatments kill cancer, but they have different clinical applications. Our MicroThermX® Microwave Ablation System (the“MicroThermX®”) has been developed as a stand-alone therapy to employ precision-guided microwave energy to ablate (destroy)soft tissue.Thermal ablation usually refers to heat treatments delivered at temperatures above 55°C for short periods of time.The MicroThermX® introduces into our product line innovative, high-end disposable SynchroWave antennas that are used in each ablation treatment and that, we believe, will provide a significant ongoing revenue stream. Our hyperthermia cancer treatment systems, which have been used for several years in the United States, Europe and Asia, are used to treat certain tumors with heat (hyperthermia) while increasing the effectiveness of other therapies such as radiation therapy. Hyperthermia usually refers to treatments of locally advanced cancers delivered at temperatures of 40-49°C for one hour. Commercialization of our systems that are used to treat cancer is our most immediate business objective.Current and future cancer treatment sites for our systems may include cancers of the prostate, breast, head, neck, bladder, cervix, colon/rectum, ovaries, esophagus, liver, kidney, brain, bone, stomach and lung.Our cancer treatment systems have been used to treat thousands of patients throughout the world and have received many awards, including the Frost & Sullivan “Technology Innovation of the Year Award” for cancer therapy devices, which was awarded in 2005 for the development of the BSD-2000 Hyperthermia System. Although we have not yet taken advantage of many of these market opportunities, we believe that our technology has application for a number of other medical purposes in addition to cancer. Additional Information 2 Our principal executive offices are located at 2188 West 2200 South, Salt Lake City, Utah 84101, and our telephone number is (801) 972-5555. The Securities We May Offer We may offer shares of our common stock and preferred stock, various series of debt securities and warrants to purchase any of such securities, either individually or in units, with a total value of up to $50 million from time to time under this prospectus, together with any applicable prospectus supplement and related free writing prospectus, at prices and on terms to be determined by market conditions at the time of offering.The common stock that we offer pursuant to this prospectus includes the common stock that may be issued pursuant to the Outstanding Warrants.This prospectus provides you with a general description of the securities we may offer.Other than the issuance of common stock pursuant to Outstanding Warrants, each time we offer a type or series of securities, we will provide a prospectus supplement that will describe the specific amounts, prices and other important terms of the securities, including, to the extent applicable: · designation or classification; · aggregate principal amount or aggregate offering price; · maturity, if applicable; · original issue discount, if any; · rates and times of payment of interest or dividends, if any; · redemption, conversion, exchange or sinking fund terms, if any; · conversion or exchange prices or rates, if any, and, if applicable, any provisions for changes to or adjustments in the conversion or exchange prices or rates and in the securities or other property receivable upon conversion or exchange; · ranking; · restrictive covenants, if any; · voting or other rights, if any; and · important United States federal income tax considerations. A prospectus supplement and any related free writing prospectus that we may authorize to be provided to you may also add, update or change information contained in this prospectus or in documents we have incorporated by reference.However, no prospectus supplement or free writing prospectus will offer a security that is not registered and described in this prospectus at the time of the effectiveness of the registration statement of which this prospectus is a part. We may sell the securities directly to or through underwriters, dealers or agents.We, and our underwriters or agents, reserve the right to accept or reject all or part of any proposed purchase of securities.If we do offer securities through underwriters or agents, we will include in the applicable prospectus supplement: · the names of those underwriters or agents; · applicable fees, discounts and commissions to be paid to them; · details regarding over-allotment options, if any; and · the net proceeds to us. 3 Common Stock.We may offer shares of our common stock from time to time.Holders of our common stock are entitled to one vote per share on all matters that require stockholder approval.Subject to any preferential rights of any outstanding preferred stock, holders of our common stock are entitled to dividends when and if declared by the board of directors.The common stock that we offer pursuant to this prospectus includes the common stock that may be issued pursuant to the Outstanding Warrants, as described in more detail in this prospectus under “Description of Capital Stock—Outstanding Warrants.”Our common stock is described in greater detail in this prospectus under “Description of Capital Stock — Common Stock.” Preferred Stock.We currently have authorized 10,000,000 shares of preferred stock, $0.001 par value per share.We may offer shares of our preferred stock from time to time, in one or more series.Under our certificate of incorporation, our board of directors currently has the authority to designate the shares of preferred stock in one or more series and to fix the privileges, preferences and rights of each series of preferred stock, any or all of which may be greater than the rights of the common stock.Our Preferred Stock is described in greater detail in this prospectus under “Description of Capital Stock — Preferred Stock.” We will fix the rights, preferences, privileges, qualifications and restrictions of the preferred stock of each series that we sell under this prospectus and applicable prospectus supplements in the certificate of designation relating to that series.We will incorporate by reference into the registration statement of which this prospectus is a part the form of any certificate of designation that describes the terms of the series of preferred stock we are offering before the issuance of the related series of preferred stock.We urge you to read the prospectus supplements and any free writing prospectus that we may authorize to be provided to you related to the series of preferred stock being offered, as well as the complete certificate of designation that contains the terms of the applicable series of preferred stock. Debt Securities.We may offer debt securities from time to time, in one or more series, as either senior or subordinated debt or as senior or subordinated convertible debt.The debt securities will be issued under one or more documents called indentures, which are contracts between us and a trustee for the holders of the debt securities.In this prospectus, we have summarized certain general features of the debt securities under “Description of Debt Securities.” We urge you, however, to read the prospectus supplements and any free writing prospectus that we may authorize to be provided to you related to the series of debt securities being offered, as well as the complete indentures that contain the terms of the debt securities.Forms of indentures have been filed as exhibits to the registration statement of which this prospectus is a part, and supplemental indentures and forms of debt securities containing the terms of debt securities being offered will be filed as exhibits to the registration statement of which this prospectus is a part, or incorporated by reference from a current report on Form 8-K that we file with the SEC. Warrants.We may offer warrants for the purchase of our common stock, preferred stock and/or debt securities in one or more series, from time to time.We may issue warrants independently or together with common stock, preferred stock and/or debt securities, and the warrants may be attached to or separate from those securities. In this prospectus, we have summarized certain general features of the warrants under “Description of Warrants.” We urge you, however, to read the prospectus supplements and any free writing prospectus that we may authorize to be provided to you related to the particular warrants being offered, as well as the complete warrant document or agreement that contain the terms of the warrants.Specific warrant documents or agreements will contain additional important terms and provisions and will be filed as exhibits to the registration statement of which this prospectus is a part, or incorporated by reference from a current report on Form 8-K that we file with the SEC. Units.We may offer units consisting of common stock, preferred stock, debt securities and/or warrants to purchase any of such securities in one or more series.In this prospectus, we have summarized certain general features of the units under “Description of Units.” We urge you, however, to read the prospectus supplements and any free writing prospectus that we may authorize to be provided to you related to the particular units being offered, as well as the unit agreements that contain the terms of the units.We will file as exhibits to the registration statement of which this prospectus is a part, or will incorporate by reference from a current report on Form8-K that we file with the SEC, the form of unit agreement and any supplemental agreements that describe the terms of the units we are offering before the issuance of the related units. THIS PROSPECTUS MAY NOT BE USED TO OFFER OR SELL ANY SECURITIES UNLESS ACCOMPANIED BY A PROSPECTUS SUPPLEMENT. 4 RISK FACTORS An investment in our securities involves a high degree of risk.The prospectus supplement applicable to each offering of our securities will contain a discussion of the risks applicable to an investment in our securities. Prior to making a decision about investing in our securities, you should carefully consider the specific factors discussed under the heading “Risk Factors” in the applicable prospectus supplement, together with all of the other information contained or incorporated by reference in the prospectus supplement or appearing or incorporated by reference in this prospectus. You should also consider the risks, uncertainties and assumptions discussed under Item 1A, “Risk Factors,” in our Annual Report on Form10-K for the fiscal year ended August31, 2011, and our Quarterly Reports on Form 10-Q for the quarterly periods ended November 30, 2011, February 29, 2012 and May 31, 2012, all of which are incorporated herein by reference, and may be amended, supplemented or superseded from time to time by other reports we file with the Securities and Exchange Commission in the future. The risks and uncertainties we have described are not the only ones we face. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also affect our operations. 5 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus and the documents incorporated by reference contain forward-looking statements.These are based on our management’s current beliefs, expectations and assumptions about future events, conditions and results and on information currently available to us.Discussions containing these forward-looking statements may be found, among other places, in the Sections entitled “Business,” “Risk Factors” and “Management’s
